Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 03/19/2021.
Claims 17-41 are examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, lines 1-2, the recitation “a number of the first torque impulses in the first direction of rotation can be set” renders the claim indefinite because it is unclear how torque impulses are being set. Is it set by a controller, or manually through pulling the trigger a number of times. Clarification is required. For examination purposes, as best understood, the Office has interpreted the claim to read the setting can be done manually.
Claim 22, lines 1-2, the recitation “a number of the second torque impulses in the second direction of rotation can be set” renders the claim indefinite because it is unclear how the torque impulses are being set. Is it set by a controller, or manually through pulling the trigger a number of times. Clarification is required. For examination purposes, as best understood, the Office has interpreted the claim to read the setting can be done manually.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-26, 28-30 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 20130014967 A1).
Regarding claim 17, Ito discloses A method for controlling or regulating a hand-held power tool (Fig. 1), the method comprising the following steps: 
applying a first torque to a screw in a first direction of rotation ([0113] “Forward and reverse rotation voltages…..apply a tightening force to the fastener (2 V, for example”); and 
applying a second torque to the screw in a second direction of rotation opposite to the first direction of rotation ([0114] “The anti-stripping reverse rotation voltage is not employed to increase the accelerating distance for the hammer 42 to strike the anvil 52, but rather to have the hammer 42 apply reverse rotation to the anvil 52 sufficient for the anvil 52 to apply reverse torque to the screw”).
Ito further disclose:
Regarding claim 18, wherein the hand-held power tool (1) is a rotary impact screwdriver [0002] and [0030].
Regarding claim 19, wherein the applying of the first torque includes applying one or a plurality of first torque impulses to the screw in the first direction of rotation [0113]-[0114].
Regarding claim 20, wherein the applying of the second torque includes applying one or a plurality of second torque impulses to the screw in the second direction of rotation [0113]-[0114].
Regarding claim 21, wherein a number of the first torque impulses in the first direction of rotation can be set [0100] and [0103].
Regarding claim 22, wherein a number of the second torque impulses in the second direction of rotation can be set [0104].
Regarding claim 23, wherein the application of the second torque to the screw in the second direction of rotation (i.e. rotation in the reverse direction) takes place as a function of an actuation or a deactivation of an actuating element (25) for controlling or regulating a drive unit (3) of the hand-held power tool (1).
Regarding claim 24, wherein the application of the second torque to the screw in the second direction of rotation (i.e. rotation in the reverse direction) takes place as a function of an activation of a rotary impact function of the hand-held power tool [0103]-[0104].
Regarding claim 25, wherein a first target torque is provided for limiting an application of the first torque to the screw in the first direction (in the forward direction) of rotation [0103].
Regarding claim 26, wherein the application of the second torque to the screw in the second direction of rotation is a function of a reaching of the first target torque in the first direction of rotation [0103]-[0105].
Regarding claim 28, wherein a second target torque is provided for limiting an application of the second torque to the screw in the second direction of rotation [0114].
Regarding claim 29, wherein a time duration of the second torque acting on the screw in the second direction of rotation is provided ([0104]).
Regarding claim 30, wherein the second torque is smaller in relation to the first torque ([0025] speed is greater in the forward direction than in the reverse direction, therefore torque will be lower in the reverse direction (i.e. second torque) than in the first direction (i.e. first torque).
Regarding claim 40, A hand-held power tool (1) configured to: apply a first torque to a screw in a first direction of rotation [0113]; and apply a second torque to the screw in a second direction of rotation opposite to the first direction of rotation [0114].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 20130014967 A1) in view of KUMAGAI et al. (US 20180222022 A1).
Regarding claim 27, Ito discloses wherein the application of the second torque (i.e. torque in the reverse direction) to the screw in the second direction of rotation [0111]-[0114].
Ito does not teach wherein the application of the second torque to the screw in the second direction of rotation is capable of being activated or deactivated via a switching button or an external device. 
Kumagai in a related invention teaches a switching lever (28) that switches the rotational direction of the motor (11) in a second direction (reverse direction).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention, to modify the method of Ito to incorporate a switching button that is capable of activating the application of the second torque via the reversing the rotational direction of the motor as taught by Kumagai. A person of ordinary skill in the art would have been motivated to make such change in order to ensure that the operator can manually deactivate and/or control the rotation of the motor, thereby enhancing an efficient tightening operation.

Claim 31-39 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 20130014967 A1).
Regarding claim 31, Ito discloses essentially the method according to claim 17 including the first and second target torque [0103] and [0114].
Ito does not teach wherein the second target torque is smaller relative to the first target torque by up to 95%.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable target torque values as disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Finally, Applicant has not persuasively demonstrated the criticality of providing the optimal range of target torque by up to 95%. (there is no clear explanation of criticality of using up to 95% of target torque value).
Regarding claim 32, Ito discloses essentially the method according to claim 17 including the first and second target torque [0103] and [0114].
Ito does not teach wherein the second target torque is smaller relative to the first target torque by up to 40%.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable target torque values as disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Finally, Applicant has not persuasively demonstrated the criticality of providing the optimal range of target torque by up to 40%. (there is no clear explanation of criticality of using up to 40% of target torque value).
Regarding claim 33, Ito discloses essentially the method according to claim 17 including the first and second target torque [0103] and [0114].
Ito does not teach wherein the second target torque is smaller relative to the first target torque by up to 30%.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable target torque values as disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Finally, Applicant has not persuasively demonstrated the criticality of providing the optimal range of target torque by up to 30%. (there is no clear explanation of criticality of using up to 30% of target torque value).
Regarding claim 34, Ito discloses essentially the method according to claim 17 including the first and second target torque [0103] and [0114].
Ito does not teach wherein the second target torque is smaller relative to the first target torque by up to 10%.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable target torque values as disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Finally, Applicant has not persuasively demonstrated the criticality of providing the optimal range of target torque by up to 10%. (there is no clear explanation of criticality of using up to 10% of target torque value).
Regarding claim 35, Ito discloses essentially the method according to claim 17 including a rotational movement in the second direction of rotation (i.e. rotational movement in the reverse direction) [0104] and [0111]-[0114]
Ito does not teach wherein the rotational movement in the second direction of rotation of up to 20 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable angle of rotation as disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Finally, Applicant has not persuasively demonstrated the criticality of providing the optimal angle of rotation up to 20 degrees. (there is no clear explanation of criticality of using up to 20 degrees of angle of rotation).
Regarding claim 36, Ito discloses essentially the method according to claim 17 including a rotational movement in the second direction of rotation (i.e. rotational movement in the reverse direction) [0104] and [0111]-[0114]
Ito does not teach wherein the rotational movement in the second direction of rotation of up to 15 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable angle of rotation as disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Finally, Applicant has not persuasively demonstrated the criticality of providing the optimal angle of rotation up to 15 degrees. (there is no clear explanation of criticality of using up to 15 degrees of angle of rotation).
Regarding claim 37, Ito discloses essentially the method according to claim 17 including a rotational movement in the second direction of rotation (i.e. rotational movement in the reverse direction) [0104] and [0111]-[0114]
Ito does not teach wherein the rotational movement in the second direction of rotation of up to 10 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable angle of rotation as disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Finally, Applicant has not persuasively demonstrated the criticality of providing the optimal angle of rotation up to 10 degrees. (there is no clear explanation of criticality of using up to 10 degrees of angle of rotation).
Regarding claim 38, Ito discloses essentially the method according to claim 17 including a rotational movement in the second direction of rotation (i.e. rotational movement in the reverse direction) [0104] and [0111]-[0114]
Ito does not teach wherein the rotational movement in the second direction of rotation of up to 8 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable angle of rotation as disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Finally, Applicant has not persuasively demonstrated the criticality of providing the optimal angle of rotation up to 8 degrees. (there is no clear explanation of criticality of using up to 8 degrees of angle of rotation).
Regarding claim 39, Ito discloses essentially the method according to claim 17 including a rotational movement in the second direction of rotation (i.e. rotational movement in the reverse direction) [0104] and [0111]-[0114]
Ito does not teach wherein the rotational movement in the second direction of rotation of up to 5 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable angle of rotation as disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Finally, Applicant has not persuasively demonstrated the criticality of providing the optimal angle of rotation up to 5 degrees. (there is no clear explanation of criticality of using up to 5 degrees of angle of rotation).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 20130014967 A1) in view of Dey, IV et al. (US 20170173768 A1).
Regarding claim 27, Ito discloses the handheld power tool (1) as disclosed in claim 40 above.
Ito does not teach a communication unit configured to receive data from an external device and to set data of the hand-held power tool. 
Dey, IV in a related invention teaches a communication unit (250) configured to receive data from an external device (108) and to set data of the hand-held power tool [0036] [0034] and [0042].
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention, to modify the power tool of Ito to incorporate a communication unit configured to receive data from an external device and to set data of the hand-held power tool as taught by Dey, IV. A person of ordinary skill in the art would have been motivated to make such change to allow a user to transmit data to the power tool device for power tool configuration, firmware updates, or to send commands (e.g., turn on a work light). The external device also allows a user to set operational parameters, safety parameters, select tool modes, and the like for the power tool device ([0019] of Dey, IV).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731

/ANDREW M TECCO/           Primary Examiner, Art Unit 3731